Citation Nr: 0919260	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
right and of the left hand.

2.  Entitlement to an increased initial evaluation in excess 
of 20 percent for chronic low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1994 to October 
1994, followed by unconfirmed guard service, then active 
service from November 2001 to November 2004.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The claim file was then permanently 
transferred to Houston, Texas, and then to Waco, Texas, upon 
the Veteran's relocation.  

The Veteran testified before the undersigned in February 2009 
at the Waco, Texas, RO and a transcript has been incorporated 
into the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the back disability claim and the bilateral hand disorder 
claim.

It appears that VA treatment records for the Veteran's back 
disability may be outstanding.  A review of the claims file 
finds no treatment records from any facility following the 
Veteran's 2004 discharge from service.  The Veteran's 
contention has remained that his back disability should be 
evaluated higher than 20 percent; therefore it is necessary 
to obtain any treatment records that document his condition 
since his discharge from service.  In his testimony before 
the Board, the Veteran stated he has received medical 
treatment at the primary care clinic at the VA Medical Center 
in Temple, Texas.  It thus appears that there may be 
applicable VA records that have not been associated with the 
claims folder.  Because VA is on notice that there may be 
additional records that may be applicable to the Veteran's 
claim and because these records may be of use in deciding the 
claim, these records are relevant and an attempt to obtain 
them should be made.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the Veteran's original July 2004 claim 
does describe his claimed disorder as "frostbite" on both 
the left and right hand.  Regardless, in his submissions 
throughout the appeal the Veteran has contended that his in-
service complaint was a kin to "Raynaud's phenomenon" and 
not frostbite.  A March 2004 in-service treatment record 
questioned a diagnosis of "Raynaud" as it reached the 
assessment of transient vasospasm.  The August 2004 VA 
general medical examination was inconclusive on this 
disorder, finding only no frostbite.  Given the Veteran's 
appellate assertions and the varying characterizations of the 
Veteran's disorder, additional development is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify any VA or non-VA treatment 
records that may be available relating to 
his bilateral hand disorder and lower back 
disability.  Obtain all pertinent clinical 
records from the VA Medical Center in 
Temple, Texas and, after obtaining any 
necessary authorization, any other 
identified pertinent VA and private 
medical reports.  All efforts to obtain 
outstanding medical records should be 
fully documented, and if any identified 
records are not available, a negative 
response should be obtained and the 
Veteran should be informed of such so that 
he can obtain and submit them.

2.  Afford the Veteran a VA vascular 
examination for the purpose of 
ascertaining a diagnosis of his bilateral 
hand disorder, and to ascertain whether 
any bilateral hand disorder is related to 
his period of active service to include a 
March 2004 medical complaint which reached 
the assessment of transient vasospasm, 
questionable Raynaud's.  The claims folder 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report should reflect that the claims 
folder was reviewed.

a.  The examiner should identify any 
disorders present and should provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
Veteran's bilateral hand disorder is 
related to his period of active service. 

b.  The examiner should provide the 
rationale for the opinions provided.  If 
such determination cannot be made without 
resort to speculation, the examiner should 
so state and explain why.

3.  Then, readjudicate the Veteran's claim 
for service connection for a bilateral 
hand disorder, claimed as frostbite, and 
claim for an increased initial evaluation 
of his low back disability.  If any 
decision remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case.  
Allow the appropriate period for response.  
The case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


